                                                                                                            Filed
                                                                                   File Date: 11/19/2020 2:40 PM
Case 1:21-cv-00143 Document 1-1 Filed 02/12/21                     Page   1 of 5 Superior Court Northern District
                                                                      Hillsborough
                                                                                               E-Filed Document




                                                       216-2020-CV-00821




          This is a Service Document For Case: 216-2020-CV-00821
                Hillsborough Superior Court Northern District
                             12/3/2020 10:03 AM
Case 1:21-cv-00143 Document 1-1 Filed 02/12/21 Page 2 of 5
Case 1:21-cv-00143 Document 1-1 Filed 02/12/21 Page 3 of 5
Case 1:21-cv-00143 Document 1-1 Filed 02/12/21 Page 4 of 5
Case 1:21-cv-00143 Document 1-1 Filed 02/12/21 Page 5 of 5
